Citation Nr: 1549425	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-15 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In September 2014 and January 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the September 2014 and January 2015 Board Remands is included in the Duties to Notify and Assist section below.


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current diagnosis of a low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims of service connection prior to initial adjudication in July 2008.  A March 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The March 2008 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, a VA examination report, and lay statements.  In this regard, in September 2014, the Board remanded the appeal to obtain any outstanding private treatment records and a clarifying opinion from the Veteran's private treating physician, Dr. F.W.  The September 2014 Board Remand was mailed to the Veteran at an address on George Washington Highway; however, it was returned as undeliverable by the United States Postal Service.  All subsequent correspondence mailed to the Veteran, including an October 2014 development letter requesting that the Veteran provide a release for Dr. F.W.'s records, was mailed to the same address as the September 2014 Board decision (which had been returned as undeliverable).

In January 2015, the Board again remanded the appeal to clarify the Veteran's current mailing address and to undertake the development as instructed in the September 2014 Board Remand.  In February 2015, the Veteran submitted a statement requesting additional time to meet with a representative and to provide additional information.  The submission did not include a current mailing address.  However, an April 2015 report revealed the Veteran's most recent mailing address as of February 2015, according to TransUnion, is located on Harvard Street.  All subsequent correspondence mailed to the Veteran, including an April 2015 development letter requesting that the Veteran provide a release for Dr. F.W.'s records, was mailed to the address on Harvard Street; all correspondence sent to that address was returned as undeliverable.

In an October 2015 Informal Hearing Presentation, the Veteran's representative indicated that an attempt was made to call the Veteran, but no one answered the phone, and the representative was unable to leave a message.  The representative explicitly noted that there was no current address information for the Veteran.  Here, the appeal has been remanded two times (in September 2014 and January 2015) to obtain a release of information from the Veteran for Dr. F.W.'s treatment records and any other outstanding private treatment records.  The Veteran has frustrated the AOJ's efforts for compliance with the Board's Remands by failing to provide a current mailing address.  See Stegall, 11 Vet. App. 268.  In this regard, "in the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the "duty to assist is not a 'one-way street.'  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  It is the Veteran's responsibility to provide VA with a current address.  Consequently, no further assistance in obtaining the private treatment records is required, and the Board will proceed with an adjudication of the appeal based on the evidence already of record.

VA also satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. §  5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the electronic file) in January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2014 VA examination is adequate with regard to the service connection claim adjudicated herein.  The opinion rendered in the January 2014 VA examination report considers all the pertinent evidence of record, to include the statements of the Veteran, and provided rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues of service connection for a low back disorder has been met.  38 C.F.R. § 3.159(c)(4).  

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection for a Low Back Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

As explained below, the Veteran does not have a diagnosed low back disorder; therefore, there is no diagnosed "chronic disease" under 38 C.F.R. § 3.309(a), and the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has a low back condition as a result of a stabbing that occurred in May 1985 while he was in service.  After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current low back disability.  In this case, the Board has considered, and found credible, the Veteran's reports of back pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Even assuming the credibility of the Veteran's reports of back pain, as discussed below, the Board finds that the weight of the evidence of record reflects that the Veteran does not have a currently diagnosed disability of the back.

Service treatment records reveal that the Veteran was stabbed in the back in May 1985.  At that time, the Veteran was taken to emergency department of the local Air Force hospital where the knife blade was removed.  The Veteran was admitted to the hospital and was there for four days.  The Veteran was on convalescent leave for approximately 21 days.

In this case, the Veteran has generally contended that he has back pain; however, while the record reflects numerous post-service complaints of back pain, the same private treatment records are absent for any diagnosis of a back disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7)); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  A treatment report that records the Veteran's complaints and shows treatment for those complaints would also record any diagnosis if the medical criteria for one were met.  

The weight of the evidence of record shows no current disability of the back.  In June 2011, the Veteran's private treating physician, Dr. F.W., provided a letter detailing the results of a physical examination.  Importantly, while Dr. F.W. noted the Veteran's complaints of back pain and conducted a physical examination, a diagnosis of the back was not rendered.  Instead, Dr. F.W. merely stated, without explanation or rationale, that the Veteran's current back pain problems originated from the in-service stab wound in May 1985.  

The Veteran underwent a VA examination of the spine in January 2014.  At that time, the Veteran reported that the date of onset of the back symptoms is the summer of 1985.  The Veteran also stated that he tried many methods to eliminate the pain, including physical therapy and different medications (pills).  Upon physical examination, the evidence showed full range of motion of the back with no objective evidence of painful motion.  There was no muscle spasm or guarding, and muscle strength testing, reflex examination, and sensory examination were normal.  The VA examiner noted that the Veteran's posture is within normal limits, gait is within normal limits, and there are no contributing factors of weakness, fatigability, incoordination, pain during flare-ups, or repeated use over time that could additionally limit the functional ability of the thoracolumbar spine.  Given the results of the January 2014 examination, which revealed a normal thoracolumbar spine, the VA examiner opined that there is no diagnosis (of the back) because there is no pathology to render a diagnosis.  An associated radiology report of the thoracic and lumbar spine from January 2014 revealed that the vertebra were intact at all levels.  The discs were reasonably well-preserved, and no fracture, subluxation, lytic lesion, or prominent osteophyte was appreciated.  The impression was an unremarkable thoracic and lumbar spine.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the evidence of record shows no diagnosis of a current "disability" manifested by back pain, that holding is of no advantage.

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki,
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  The evidence in this case does not demonstrate a back disability at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.

Further, while, as a lay person, the Veteran may be competent to relate some symptoms that may be associated with a back disorder, including pain, he does not have the requisite medical knowledge, training, or experience to be able to diagnose a medically complex orthopedic (back) disorder in this particular case.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Orthopedic disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology such as pain can overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Diagnosing orthopedic disorders involves internal and unseen system processes (of the spine) unobservable by the Veteran, not simply observation of observable symptoms, such as pain.  The Veteran has not been shown to have such knowledge, training, or experience to diagnose a back disability in this particular case.

Throughout the course of this appeal, the Veteran has contended that he has back pain.  As discussed above, however, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285, appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez, 259 F.3d at 1356.  The weight of the lay and medical evidence in this case reflects back pain, but not any actual, underlying back disability.  The weight of the lay and medical evidence of record reflects no diagnosed or identifiable underlying maladies or disabilities of the back.

Based on the above, the Board finds that the preponderance of the evidence is against the appeal of service connection for a back disorder because a preponderance of the evidence shows no current disability of the back or thoracolumbar spine; therefore, the service connection appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because a 

current back disability has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current back disability and service, including the stab wound in May 1985.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


